OPINION OF THE COURT
Pigott, J.
The issue on this appeal is whether the People met their burden of establishing a valid inventory search of defendant’s vehicle. We hold that they did.
On June 7, 2008, defendant was arrested for operating a motor vehicle while under the influence of alcohol. Pursuant to police *271protocol, defendant and his vehicle were taken to the police precinct. An officer conducted an inventory search of the vehicle, during which he recovered a loaded .357 Magnum revolver and ammunition. Defendant was charged with criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]) in addition to operating a motor vehicle while under the influence of alcohol (Vehicle and Traffic Law § 1192 [3]).
Prior to trial, defendant moved to suppress the weapon as a result of an illegal search. At the suppression hearing, the officer who conducted the inventory testified at length. He explained that it was custom and procedure for the police to impound a vehicle if the person arrested for driving while under the influence of alcohol is the registered owner. The officer, who had done “several, dozens” of inventory searches, testified that the purpose of the search was to inventory “everything” before the vehicle was taken to the impound lot.
Prior to completing the inventory, defendant’s sister, a police officer, arrived at the precinct and the officer released some of the items from defendant’s vehicle to her at her request. The officer recorded this in his memo book without specifically identifying each item. Defendant’s sister then signed the memo book. The officer admitted at the hearing that no authority exists for an officer to remove property from a vehicle and give it to a family member, but explained that it was customary for him, and the New York City police in general, to give family members property, as a courtesy, in similar circumstances.
A copy of the relevant pages of the New York City Police Department’s Patrol Guide was entered into evidence at the hearing. The officer explained that, pursuant to this procedure, the property recovered during the search that remained at the precinct was listed on a property voucher or in his memo book.
The officer then testified that, while searching the back seat, he noticed that panels were askew. He admitted that he looked into the panels because he was “looking for evidence of narcotics in a place where [he knew] criminals hid[ ] narcotics.” Nothing was found. When the officer opened the trunk, he found that audio speakers and an amplifier filled the entire cargo area, and he retrieved a screwdriver to remove the equipment. He testified that because the speakers were not “factory-issued” the vehicle would not be accepted at the impound facility unless they were removed. After removing the equipment, he checked the spare tire compartment where he found a black leather bag containing the gun and ammunition.
*272Supreme Court, finding the search to be valid, denied defendant’s motion to suppress (25 Misc 3d 1228[A], 2009 NY Slip Op 52332[U] [Sup Ct, NY County 2009]). Defendant was thereafter convicted, after a jury trial, of criminal possession in the second degree and sentence was imposed. The Appellate Division affirmed (89 AD3d 505 [1st Dept 2011]). A Judge of this Court granted defendant leave to appeal (19 NY3d 965 [2012]).
Defendant argues that the manner in which the officer conducted his inventory search was not proper and thus the entire search was invalid. He contends that the purpose of the search was not only to inventory its contents, but to search for contraband. He also claims that because the officer did not follow all the written standard procedures for conducting the inventory search, the entire search was illegal. We disagree.
Our jurisprudence in this area is clear. Following a lawful arrest of a driver of a vehicle that is required to be impounded, the police may conduct an inventory search of the vehicle. The search is “designed to properly catalogue the contents of the item searched” (People v Johnson, 1 NY3d 252, 256 [2003]). However, an inventory search must not be “a ruse for a general rummaging in order to discover incriminating evidence” (id.). To guard against this danger, the search must be conducted pursuant to an established procedure “clearly limiting the conduct of individual officers that assures that the searches are carried out consistently and reasonably” (id., citing People v Galak, 80 NY2d 715, 719 [1993]). “While incriminating evidence may be a consequence of an inventory search, it should not be its purpose” (Johnson, 1 NY3d at 256). The People bear the burden of demonstrating the validity of the inventory search (see People v Gomez, 13 NY3d 6, 11 [2009]).
Here the People proffered written guidelines, the officer’s testimony regarding his search of the vehicle, and the resulting list of items retained. Although defendant takes issue with the officer’s removal of the speakers by arguing that such action was a ruse designed to search for drugs, the officer’s testimony that it was police protocol to remove any owner-installed equipment, was accepted by the hearing court and we perceive no grounds upon which to overturn that determination. Thus, the People met their burden of establishing that the search was in accordance with procedure and resulted in a meaningful inventory list.
The fact that the officer did not follow the written police procedure when he gave some of the contents of the vehicle to *273defendant’s sister without itemizing that property, did not invalidate the search. Notably, it was defendant himself who called his sister to come to the precinct to retrieve his property. The primary objectives of the search—to preserve the property of defendant, to protect the police from a claim of lost property and to protect the police and others from dangerous instruments—were met when the officer complied with defendant’s request and gave the items to his sister and then prepared a list of the other items retained by the police.
Finally, it is clear the officer’s intention for the search was to inventory the items in the vehicle. It was reasonable for the officer to check in the seat panels that were askew as part of his inventory. The fact that the officer knew that contraband is often hidden by criminals in the panels did not invalidate the entire search.
Having considered defendant’s remaining contentions, we find them without merit.
Accordingly, the order of the Appellate Division should be affirmed.